United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mansfield, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1444
Issued: October 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 23, 2007 merit decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On January 26, 2007 appellant, then a 57-year-old flat sorting machine clerk, filed an
occupational disease claim alleging that he sustained injury to his left arm, between his shoulder
and thumb, due to engaging in “heavy lifting and pulling equipment.” He first became aware of
his claimed condition and its relationship to his employment on January 19, 2007. Appellant
stopped work on January 19, 2007 and began working in a limited-duty job shortly thereafter.

In a January 26, 2007 report, Dr. Clark Iorio, an attending physician specializing in
occupational medicine, stated that appellant reported that on January 19, 2007 he felt pain in his
left shoulder after lifting heavy mail tubs. The pain later progressed to his entire left arm and left
thumb. Dr. Iorio diagnosed cervical radiculopathy and left thumb sprain. In a January 26, 2007
form report, appellant noted in the first half of the form that he worked on a flat sorting machine
which involved lifting mail tubs, pushing equipment and holding mail. In the second half of the
form, Dr. Iorio diagnosed cervical radiculopathy and left thumb sprain and checked a “yes” box
in response to a question regarding whether appellant had an injury that was “causally related to
the industrial incident.”
In a letter dated February 8, 2007, the Office requested that appellant submit additional
factual and medical evidence in support of his claim.1
Appellant submitted statements in which he indicated that operating a flat sorting
machine required him to lift mail tubs weighing about 30 pounds and to carry the tubs to hand
trucks and cages. He indicated that he had to feed the sorting machine by lifting mail off hand
trucks and out of cages and that he had to use his right hand to key the addresses of mail that
could not be automatically sorted. Appellant stated that he had to place many heavy mail tubs
onto a conveyer belt as well as take them off the conveyer belt. He indicated that he was
required to grasp the keyed mail with his left hand to place it into a chute and that he used his left
thumb to push the mail into the chute. Appellant stated that he had to perform these repetitive
duties constantly throughout the day and that the task of keying mail and placing it into the chute
took two to three hours per day. He indicated that he first noticed his left shoulder pain after
working a full shift on January 19, 2007 but that after working for a few more weeks his pain
progressed down his left arm and into his left thumb.
Appellant also submitted a February 8, 2007 report in which Dr. Iorio diagnosed left
thumb sprain and resolved cervical radiculopathy and March 8 and 27, 2007 reports in which he
diagnosed left thumb sprain. The findings of January 26, 2007 x-rays of appellant’s neck
revealed cervical spondylosis at C5 and C6 with narrow disc spaces. The findings of February 8,
2008 x-ray testing of his left thumb showed degenerative arthritic changes involving the first
carpal-metacarpal joint.
By decision dated April 23, 2007, the Office denied appellant’s claim for an occupational
disease. The Office accepted that appellant had established the existence of employment factors
as alleged, but determined that he did not submit sufficient medical evidence to show that he
sustained injury due to these factors.

1

On March 13, 2007 the Office advised Dr. Iorio that the record contained an unsigned February 16, 2007 report
which appeared to be from his office. It asked him to indicate whether the diagnoses contained in the report -resolved cervical radiculopathy, left thumb sprain and severe degenerative joint disease of the left metacarpal joint - were related to appellant’s employment. It does not appear that Dr. Iorio responded to this request within the 15
days allotted by the Office.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
Appellant alleged that he sustained left shoulder, arm and thumb injuries due to
performing repetitive upper extremity tasks over an extended period while working as a clerk on
a flat sorting machine. In an April 23, 2007 decision, the Office denied appellant’s claim finding
that he had established the existence of employment factors as alleged, but that he did not submit
sufficient medical evidence to show that he sustained injury due to these factors.
The Board notes that appellant established the existence of employment factors including
lifting mail tubs weighing about 30 pounds, carrying the tubs to hand trucks and cages, feeding
the sorting machine by lifting mail off hand trucks and out of cages, placing heavy mail tubs onto
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

3

a conveyer belt and taking them off, grasping mail with his left hand to place it into a chute, and
using his left thumb to push the mail into the chute. The Board finds, however, that appellant did
not submit sufficient medical evidence to show that he sustained injury due to these factors.
In a January 26, 2007 form report, appellant noted in the first half of the form that he
worked on a flat sorting machine which involved lifting mail tubs, pushing equipment, and
holding mail. In the second half of the form, Dr. Iorio, an attending physician specializing in
occupational medicine, diagnosed cervical radiculopathy and left thumb sprain and checked a
“yes” box in response to a question regarding whether appellant had an injury that was “causally
related to the industrial incident.”
The Board has held, however, that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, that opinion has little probative value and is
insufficient to establish causal relationship.6 Appellant’s burden includes the necessity of
furnishing an affirmative opinion from a physician who supports his conclusion with sound
medical reasoning. Dr. Iorio did not detail appellant’s work duties in any detail and did not
describe the medical process through which they could have caused a cervical radiculopathy or
left thumb sprain. As Dr. Iorio did no more than check “yes” to a form question, his opinion on
causal relationship is of little probative value and is insufficient to discharge appellant’s burden of
proof.
The record contains other reports, dated between January and March 2007, in which
Dr. Iorio diagnosed left thumb sprain, active cervical radiculopathy or resolved cervical
radiculopathy. These reports, however, are of limited probative value on the relevant issue of the
present case in that they do not contain an opinion on causal relationship.7 For these reasons,
appellant has not established that he sustained an employment-related condition and the Office
properly denied his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

6

Lillian M. Jones, 34 ECAB 379, 381 (1982).

7

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 23, 2007 decision is affirmed.
Issued: October 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

